Citation Nr: 0029276	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, to include a kidney disorder.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for asbestosis of the 
lungs, to include the propriety of reduction from 60 to 30 
percent.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

6. Whether the veteran's discharge for the period of service 
from September 1, 1951 to March 15, 1955, was issued under 
dishonorable conditions and is considered a bar to VA 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
October 1950 for which he received an honorable discharge.  
He also served on active duty from October 1950 to March 1955 
and was given an other than honorable discharge.

This matter comes to the Board of Vetearns' Appeals (Board) 
on appeal from regional office (RO) rating decisions of the 
Department of Vetearns Affairs (VA) dated in April 1991, 
April 1992, October 1993, January 1994 and April 1996.  In 
the April 1991 rating decision, the RO granted service 
connection for asbestosis and assigned a noncompensable 
evaluation.  In the April 1992 rating decision, the RO denied 
service connection for a genitourinary disease and assigned a 
10 percent rating for asbestosis.  This rating was later 
increased by the RO to 30 percent effective April 25, 1991, 
and 60 percent effective March 3, 1993.  In the October 1993 
rating decision, the RO denied VA benefits based upon the 
veteran's period of service from September 1951 to March 1955 
due to an other than honorable discharge.  In January 1994, 
the RO denied the veteran's claim for a total disability 
rating based on individual unemployability.  Lastly, in April 
1996, the RO reduced the veteran's asbestosis rating from 60 
percent to 30 percent, and denied his claims for service 
connection for defective hearing and tinnitus.

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is a Veterans Law Judge rendering a final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991).


REMAND

At a hearing at the RO before a Veterans Law Judge in July 
2000, the veteran testified that he had an appeal pending 
with the United States Navy regarding having his other than 
dishonorable discharge overturned for the period of service 
from October 1950 to March 1955.  He also said that he was 
not sure of the status of this appeal and had recently sent a 
letter of inquiry to the United States Navy.  Because the 
outcome of such an appeal is relevant to the veteran's 
pending claim with VA regarding whether the veteran's 
discharge for the period of service from September 1, 1951 to 
March 15, 1955, was issued under dishonorable conditions and 
is considered a bar to VA benefits, this case must be 
remanded to the RO so that an attempt can be made to obtain 
these relevant appeal records.  It is noted that the claims 
file contains a document from the National Personnel Records 
Center dated June 18, 1996, stating that discharge upgrade 
determinations are made by the Naval Discharge Review located 
in Arlington, Virginia. 

The outcome of the pending issue regarding the veteran's 
entitlement to VA benefits for his period of service from 
October 1950 to March 1955 could, in turn, have a significant 
impact on his pending claims of service connection for a 
genitourinary disorder to include a kidney disorder, 
defective hearing and tinnitus.  This is particularly so in 
regard to the claim of service connection for a genitourinary 
disorder due to the veteran's testimony in July 2000 that he 
had first developed such a disorder in 1952, a date that 
falls within the veteran's period of service that is in 
question.  Furthermore, these service connection claims could 
significantly impact the veteran's pending claim for a total 
rating based on individual unemployability were they to be 
granted.  Consequently, the claims of service connection for 
a genitourinary disorder to include a kidney disorder, 
hearing loss and tinnitus, along with the claim for a total 
rating based on individual unemployability, must be deferred 
pending the completion being sought with respect to the 
veteran's character of discharge claim.  

In regard to the veteran's claim for an increased rating for 
asbestosis, to include the propriety of reduction from 60 to 
30 percent, the record shows that he last underwent a VA 
pulmonary examination in July 1998.  The examiner who 
performed this examination stated that he was awaiting the 
pulmonary function test done that day and later noted that 
"PFT unable to assess disabilities".  The actual pulmonary 
function test report is on record along with a cover report 
noting that "spirometric studies not interpretable because 
of lack of reproductivity".  Later, at a July 2000 hearing, 
the veteran testified that he didn't think that the testers 
stayed with him long enough to allow him to exhale for the 
appropriate time and that part of the problem may have been 
that the directions were not explained to him properly.  This 
evidence suggests that the July 1998 pulmonary function test 
is inadequate for rating purposes thus requiring that the 
veteran be afforded a new examination.  VA regulation 
requires the rating board to return a report that is 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  
Such a test is crucial in evaluating the veteran's asbestosis 
condition since pertinent rating criteria are based on 
pulmonary function test results.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2000).  

It should also be pointed out that since the veteran's claim 
for an increased rating for asbestosis, to include the 
propriety of a reduction from 60 to 30 percent, was pending 
at the time that new regulations for rating respiratory 
disabilities went into effect (October 7, 1996), he is 
entitled to the version of the regulations that are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Thus, the RO should consider both the new and old 
versions of the rating schedule when evaluating this 
disability.  Furthermore, the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) has noted that in claims such as 
this where there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain from 
the United States Navy, Naval Discharge 
Review, all records pertaining to the 
veteran's appeal of his character of 
discharge for the period of September 11, 
1951 to March 15, 1955.  Any such records 
obtained should be incorporated into the 
claims file.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his asbestosis condition.  
Before evaluating the veteran, the 
examiner should carefully review the 
claims folder.  All appropriate tests 
should be conducted, including pulmonary 
function tests.  The examiner should 
indicate whether forced vital capacity 
(FVC) is less than 50 percent of that 
predicted; 50-64 percent of that 
predicted; or 75-80 percent of that 
predicted.  The percentage of Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)) 
should be given.  In addition, the 
examiner should also indicate whether the 
veteran experiences cardiopulmonary 
limitation, cor pulmonale, pulmonary 
hypertension, or requires outpatient 
oxygen.  The examiner's clinical findings 
must address the presence or absence of 
the specific criteria of both the new and 
old version of the rating schedule for 
his pulmonary disability.

3.  The RO should then readjudicate the 
issues of whether the veteran's discharge 
for the period of service from September 
1, 1951 to March 15, 1955, was issued 
under dishonorable conditions and is 
considered a bar to VA benefits.  
Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a genitourinary disorder 
to include a kidney disorder, defective 
hearing and tinnitus, and an increased 
evaluation for asbestosis, to include the 
propriety of reduction from 60 to 30 
percent.  With respect to the increased 
rating claim, the old as well as the new 
criteria for rating respiratory 
disabilities must be considered, and the 
version which is most favorable to the 
veteran must be applied in adjudicating 
his claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The propriety of 
"staged rating" as set forth in 
Fenderson should also be considered.  If 
any decision remains adverse to the 
veteran, both he and his representative 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond.

Thereafter, the claims folder should be returned to this 
Board for further appellate review, if in order.  No action 
is required of the veteran until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


